      Case 1:19-cv-00146-DLH-CRH Document 39 Filed 06/11/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Multi-Chem Group, LLC,                       )
                                             )
               Plaintiff,                    )
                                             )       ORDER
       vs.                                   )
                                             )
Jacam Chemicals 2013, LLC, and Adam          )
Becker,                                      )
                                             )
               Defendants,                   )
                                             )
       vs.                                   )       Case No. 1:19-cv-146
                                             )
Arthur H. Shepard, Jr.,                      )
                                             )
               Third-Party Defendant.        )


       The court shall hold a status conference with the parties in the above-captioned action by

telephone on June 24, 2020, at 1:30 p.m. CDT. To participate in the conference, the parties should

dial (877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 11th day of June, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
